              Case 2:18-cr-00174-RAJ Document 396 Filed 07/10/20 Page 1 of 2



 1                                                                  The Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
      UNITED STATES OF AMERICA,                          No. CR18-174-RAJ
11
                                    Plaintiff,
12
                         v.                              FINAL ORDER OF FORFEITURE
13
14
      BELINDA CRUZ,
15                                 Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture for the following property:
20
          • Approximately $57,495 in U.S. currency, seized on or about January 24, 2018,
21
              in Zamora, California.
22
          The Court, having reviewed the United States’ motion, as well as the other
23
   pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
24
   Forfeiture is appropriate for the following reasons:
25
          • In the plea agreement that Defendant Cruz entered on December 17, 2018, she
26
              agreed to forfeit her interest in the above-listed property, (Dkt. No. 219, ¶ 11);
27
28

     Final Order of Forfeiture - 1                                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Cruz, CR18-174-RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:18-cr-00174-RAJ Document 396 Filed 07/10/20 Page 2 of 2



 1          • On January 4, 2019, the Court entered a Preliminary Order of Forfeiture
 2               finding the above-listed property forfeitable pursuant to 18 U.S.C. § 982(a)(1)
 3               and forfeiting the Defendant’s interest in the property, (Dkt. No. 245);
 4          • Thereafter, the United States published notice of the pending forfeiture as
 5               required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
 6               (“Fed. R. Crim. P.”) 32.2(b)(6)(C), (Dkt. No. 260), and also provided direct
 7               notice to two potential claimants as required by Fed. R. Crim. P. 32.2(b)(6)(A)
 8               (Declaration of AUSA Christiansen, ¶ 2, Exs. A & B); and
 9          • The time for filing third-party petitions has expired, and none were filed.
10
11 NOW, THEREFORE, THE COURT ORDERS:
12          1.      No right, title, or interest in the above-listed property exists in any party
13 other than the United States;
14          2.      The property is fully and finally condemned and forfeited, in its entirety, to
15 the United States; and
16          3.      The United States Department of Justice, and/or its representatives, are
17 authorized to dispose of the property in accordance with the law.
18
19          IT IS SO ORDERED.
20
21          DATED this 10th day of July, 2020.
22
23                                                       A
24                                                       The Honorable Richard A. Jones
                                                         United States District Judge
25
26
27
28

     Final Order of Forfeiture - 2                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Cruz, CR18-174-RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
